NO. 07-06-0382-CR
                                      07-06-0383-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 30, 2007

                         ______________________________

                       MICHAEL ANTHONY SAM, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

  FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;

                NO. 93823, 93824; HONORABLE LARRY GIST, JUDGE
                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                           ON ABATEMENT AND REMAND


      App ellant Michael Anthony Sam has filed a notice of appeal from the trial court’s

judgment revoking his community supervision in two causes. First, in appellate cause

number 07-06-0382-CR, he appeals the judgment adjudicating him guilty of delivery of a

controlled substance and imposing a sentence that included confinement in the Institutional

Division of the Texas Department of Criminal Justice for a period of five years.
       In cause number 07-06-0383-CR, appellant has filed his notice of appeal from the

trial court’s judgment revoking his community supervision, adjudicating him guilty of

delivery of marijuana and imposing a sentence that included confinement in the

Institutional Division of the Texas Department of Criminal Justice for a period of 18 months.


       The trial court certified appellant’s right to appeal in both cases. On October 3, 2006,

the appeals were transferred from the Ninth District Court of Appeals to this Court. The

appellate court clerk received and filed the trial court clerk’s record on September 13, 2006,

and received and filed the reporter’s record on October 13, 2006.


       Appellant’s brief in both cases was originally due on November 13, 2006.           This

Court’s November 27, 2006 letter informed appellant’s appointed attorney of the original due

date and stated that if the brief or a response was not received by December 7, 2006, the

appeals would be abated to the trial court. TEX. R. A PP. P. 38.8(b). Although appellant did

not file his brief, counsel for appellant faxed a communication to this Court on December 12,

2006 which requested an extension of time to file his brief to January 4, 2007. By our letter

dated January 5, 2007, counsel was advised that if the brief was not filed by January 19,

2007, the appeals would be abated to the trial court. As of this date, we have not received

a brief in either appeal, or further communication from counsel.


       Accordingly, the appeals are abated and the causes are remanded to the trial court.

T EX. R. A PP. P. 38.8(b)(2).   Upon remand, the judge of the trial court is directed to

imm ediately cause notice to be given of and to conduct a hearing, at which appellant’s

present counsel shall personally appear, to determine:



                                              2
       (1)    whether appellant desires to prosecute these appeals;
       (2)    if appellant desires to prosecute these appeals, the reasons for appellant’s
              counsel’s failure to timely file a brief;
       (3)    if appellant desires to prosecute these appeals, whether appellant’s present
              counsel should be replaced; and
       (4)    what orders, if any, should be entered to assure that the appeals will be
              diligently pursued if appellant desires to prosecute these appeals.


If the trial court determines that the present attorney for appellant should be replaced, the

court shall cause the clerk of this Court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed attorney.


       In support of its determination, the trial court shall prepare and file written findings of

fact and conclusions of law and cause them to be included in a supplemental clerk’s record.

The hearing proceedings shall be transcribed and included in a supplem ental reporter’s

record. Those supplem ental records shall be submitted to the clerk of this Court no later

than March 1, 2007.


                                                    Per Curiam


Do not publish.




                                                3